TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-09-00127-CR



                                       In re Johnny Ray Valchar



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 95-522-K277, HONORABLE JACK R. MILLER, JUDGE PRESIDING



                                MEMORANDUM OPINION

PER CURIAM

                  This is an appeal from an order denying post-conviction forensic DNA testing. The

clerk’s record does not contain the trial court’s certification of Valchar’s right of appeal. Tex. R.

App. P. 25.2(a)(2). The denial of testing is an appealable order. Tex. Code Crim. Proc. Ann.

art. 64.05 (West 2006). Notice that the certification is missing has twice been sent to the

district clerk.

                  The appeal is abated for the trial court to prepare and file the certification of the right

of appeal required by rule 25.2(a)(2).            Tex. R. App. P. 37.1.          A supplemental clerk’s

record containing the court’s certification shall be tendered to the Clerk for filing no later than

November 10, 2009.



Before Justices Patterson, Puryear and Pemberton

Abated

Filed: October 30, 2009

Do Not Publish